POTTEY, J.
(dissenting). I am not able to concur in the majority opinion in -this case. The question involved on this appeal in no manner relates to the merits of the controversy, but is purely a question of practice; -and, so far as this case is concerned, it is a matter of little consequence what conclusion is reached. The real question at stake is the stability of the decisions of this court. In Plunket v. Evans, 2 S. D. 434, 50 N. W. 961, the appeal was upon questions of both law and fact, and a new trial demanded in the appellate court, just as in this case, and the court announced the rule that: “The jurisdiction of the district (circuit)_ court depended entirely upon the jurisdiction of the justice court. * * * The jurisdiction of the district (circuit) court acquired by virtue of the appeal was simply that of the justice court.” This rule has been in force and has been used as a guide by the profession and the courts of this state for nearly 25 years, and I can see no justification for supplanting- it with a different rule at this time. I have examined the -cases cited in the majority opinion; but, with the exception of Seurer v. Horst, 31 Minn. 479, 18 N. W. 283, and Lyons v. Miller, 2 N. D. 2, 48 N. W. 514, I can find no support in any of them for the position taken in the opinion of the court in this case. Both of these cases had been published prior to the consideration of the Plunket Case and, presumably, were considered by this court when the Plunket Case was under consideration. But at that time the rule therein announced was deliberately rejected and the rule above quoted adopted -by this court. Neither do I think the discussion of the original jurisdiction of the circuit court at all relevant to the question involved on this appeal. The statute provides the manner of -invoking the original *604jurisdiction of that court; but it nowhere includes any matter •brought before it on appeal from a justice court, and to hold that the trial de novo in the circuit court of a case on appeal from a justice court is the exercise of original jurisdiction, merely because the circuit court has original jurisdicion of the subject-matter of the action, is to hold that the exercise of all jurisdiction, by the circuit court over airy matter on appeal from a justice court is the exercise of original jurisdiction because the circuit court has concurrent original jurisdiction over all matters of which a justice, court has jurisdiction.
The judgment appealed from ought to be reversed and the action dismissed.